Mr. Chief Justice Bean
delivered the opinion.
1. An injunction is an extraordinary remedy, and will not be granted when'-the evidence is so conflicting as to make the right to it doubtful: Taylor v. Welch, 6 Or. 198; Tongue v. Gaston, 10 Or. 328. “The burden of proof,” says Lord, J., in Tongue v. Gaston, “in such case being on the plaintiff, he must clearly establish the essential allegations of his complaint.”
2. The plaintiff grounds its right to the relief on the contention that the franchise to Sumner is more favorable in its terms than the one under which it operates. The burden of proof is *113upon it to establish this fact by satisfactory evidence, and this, in our opinion, it has not done. The two franchises differ so essentially that it is practically impossible to determine with any degree of certainty whether one is more favorable than the other. The plaintiff’s franchise is for 50 years, the defendant’* for 25. The plaintiff may support its wires on poles within the fire district, while the defendant is compelled to put his under ground, which is admittedly more expensive. The plaintiff has to furnish three telephones, and the defendant five. The plaintiff has to pay $200 a year for 10 years, and the defendant 1 per cent on gross receipts during the lifetime of the franchise, except for the first year. The principal contention of the plaintiff is that the payment of $200 a year for 10 years is more burdensome than the payment of 1 per cent on the gross receipts of the defendant for 24 years; but this necessarily depends upon so many future contingencies that any consideration of the question is mere conjecture, and too speculative to justify a resort to the extraordinary remedy of injunction.
The decree is affirmed.
Affirmed.